Citation Nr: 0607649	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  99-07 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran is entitled to vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that denied vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim for vocational rehabilitation 
training under the provisions of Chapter 31, Title 38, United 
States Code in October, 2000.  In April 2001, the RO denied 
the claim and, later that month, the veteran filed a notice 
of disagreement (NOD) with that decision.

The RO has not issued a statement of the case (SOC) with 
respect to the denial of vocational rehabilitation training, 
notwithstanding the Board's December 2003 Remand directing 
the RO to issue an SOC on the denial of the veteran's claim 
for vocational rehabilitation training. 

Where a claimant has submitted a timely NOD with an adverse 
decision, and the RO has not subsequently issued an SOC 
addressing the issue, the Board is required to remand the 
issue to the RO for issuance of an SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

The RO should issue a Statement of the 
Case with respect to the denial of 
entitlement to vocational rehabilitation 
training under the provisions of Chapter 
31, Title 38, United States Code.  The 
veteran is advised that should he desire 
to continue his appeal with respect to 
this issue, he must file a timely 
Substantive Appeal following the issuance 
of the Statement of the Case in order for 
the Board to consider it.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

